Citation Nr: 0811973	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which granted service 
connection and assigned an initial 30 percent rating for PTSD 
effective September 24, 2003.

In November 2007, the Board granted an initial evaluation of 
50 percent for the veteran's PTSD.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2008, the Court issued an order 
partially vacating the November 2007 decision to the extent 
that it denied an initial rating in excess of 50 percent for 
PTSD and remanding the matter to the Board.


FINDING OF FACT

Since the September 24, 2003 effective date of service 
connection, the veteran's PTSD has been manifested by no more 
than symptoms that include: nightmares, sleep disturbance, 
insomnia, anxiety, depression, flashbacks, visual and 
auditory disturbances, disturbances of mood, impairment of 
memory and concentration, panic attacks that are not 
continuous, and social isolation; collectively, these 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity, but not 
occupational and social impairment with deficiencies in most 
areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Disability Evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran seeks initial evaluation in excess of the Board's 
grant of 50 percent for his service connected PTSD.  This 
appeal arises from an initial grant of service connection, 
which assigned the initial disability evaluation of 30 
percent effective September 24, 2003.  Therefore, it is not 
the present level of disability that is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  The Board has considered whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran maintains that the severity of his service-
connected PTSD is not adequately reflected in the current 50 
percent initial disability rating granted by the Board.  He 
also contends that medical findings reported by his private 
treating physicians support a higher rating.

As noted above, the veteran's service-connected PTSD was 
increased to 50 percent disabling by a November 2007 Board 
decision effective September 24, 2003, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  A General Rating 
formula for evaluating psychiatric impairment other than 
eating disorders contains the rating criteria for evaluating 
the veteran's disability.  See 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Codes 9201-9440 (2007).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has considered all the evidence of record in light 
of the criteria noted above and finds that since the 
September 24, 2003 date of service connection, the veteran's 
PTSD symptoms more nearly approximate the criteria for a 50 
percent disability rating as the evidence shows occupational 
and social impairment with reduced reliability and 
productivity.

In September 2003, the veteran's private psychiatrist 
reported that the veteran's chronic PTSD symptoms included 
intrusive thoughts, distress at exposure to triggers, 
avoidance of conversations about past experiences, detachment 
from others, sleep disturbance, and hypervigilance.  The 
veteran reported occasional auditory and visual 
hallucinations and illusions described as movements he saw in 
his peripheral vision or heard noises which he believed might 
be an alarm or other things.  His affect was slightly 
restricted, he had an anxious mood, and his judgment and 
insight were fair.  It was noted that the veteran had retired 
from the military in 1998.

The VA physician who examined him in December 2003 reported 
that the veteran's mood was a bit tense, he had nightmares 
and intrusive thoughts, he felt detached from others, had 
sleep disturbance, was somewhat irritable, sometimes anxious, 
and these problems interfered with work and social activities 
and caused the veteran some distress.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  

In addition, the veteran's private psychiatrist determined 
that due to his service-connected PTSD, the veteran was 
moderately compromised in his ability to sustain social and 
work relationships, and in fact, the veteran was unemployed.  
The veteran consistently reported that he preferred to be by 
himself and not socialize with others.  

During his November 2004 VA examination for his joints, the 
veteran reported he was laid off from his construction job 
because he was unable to keep up because of problems with his 
knees and his back.

Treatment records from John C. Lindgren, M.D., dated 
September 2003 to December 2004 consistently showed the 
veteran to be pleasant and cooperative; with normal dress; 
normal speech; he denied depressed mood; affect noted almost 
full range; thought process was linear; there were no 
hallucinations or delusions; there were no suicidal or 
homicidal ideation; cognition was grossly intact; and 
judgment and insight were fair.  

A May 2005 private psychiatric assessment from Edwin Hoeper, 
M.D., noted the veteran was having nightmares where he woke 
up in a panic.  The veteran reported flashbacks, panic 
attacks three times a month, night sweats, mood swings, 
jumping thoughts, some feelings of helplessness and 
hopelessness.  The "Hallucinations Checklist" noted that 
the veteran reported he heard his name once or less a week; 
heard cars drive up daily; heard footsteps, noises in the 
house two to five times per week; and saw shadows moving two 
to five times per week.

On VA examination in January 2005, the veteran reported he 
was not working and last worked in 2004 in construction.  He 
stated he missed several days because of physical problems 
with knees, back, and hip.  He also indicated he was missing 
attention to detail.  The examiner noted the veteran was 
alert and well oriented times four.  There was no disruption 
in speech, thought, or communication processes.  Attention 
and concentration were within normal limits during the 
interview.  He did voice some problem with concentration that 
was noted on his previous job and given as one of the reasons 
for his dismissal.  He reported difficulty sleeping and 
variable appetite.  He did report some suicidal ideation, but 
denied any current intent.  He stated he saw things running 
across the floor and heard alarms; however, there was no 
evidence of psychotic thought processes.  He reported 
intrusive thoughts, temper problems, and spending excessive 
time alone.  The examiner opined that the veteran's 
psychiatric disability did not preclude him from gainful 
employment and that the veteran indicated that many of the 
reasons he was having difficulty working were physical.

At an August 2006 VA examination, the examiner noted no 
treatment reports for PTSD after 2005 and it was noted the 
veteran was attending classes at VA.  The veteran reported 
nightmares two to three times a week, depending if he had 
been to Fort Bragg or Womack (the veteran's PTSD stressor was 
noted to have taken place at Fort Bragg).  On these nights he 
got four to four and a half hours of broken sleep, leaving 
the veteran tired and groggy the next day.  He indicated he 
spoke shortly and this was often interpreted as anger.  He 
felt his symptoms were a little worse because of his problems 
with sleep and seeing things out the corner of his eye.  He 
did not return to work because of problems with 
concentration, back, and knees.  He reported spending most of 
his time alone.  He would sometimes go to a small restaurant 
but avoided shopping.  At the interview he was clean, 
appropriately and casually dressed.  Psychomotor and speech 
were noted as unremarkable.  The veteran's attitude was 
cooperative, affect normal and mood depressed.  The veteran 
reported mild problems with concentrating on television and 
some problem keeping focused during conversations.  He was 
intact to person, place, and time.  Thought processes were 
unremarkable.  There were no homicidal thoughts.  He reported 
occasional suicidal thoughts, with no intent.  It was noted 
that he was able to maintain hygiene and had no problems 
performing the activities of daily living.  Startle reflex 
was noted in the interview.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  The Court, 
in Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work); a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).

The Board notes the reported GAF scores from VA examination 
reports in December 2003, January 2005 and August 2006 of 55, 
55 and 53, respectively, are indicative of moderate 
impairment as contemplated in the 50 percent rating. 
Moreover, the medical evidence from VA examinations, VA 
medical records, and private psychiatric treatment records, 
specifically the September 2003 private psychiatric record 
that states the veteran is moderately compromised in his 
social and work relationships due to his PTSD symptoms, 
supports the conclusion that the veteran's PTSD symptoms 
since the effective date of service connection more nearly 
approximate the criteria for a 50 percent rating under the 
criteria for PTSD. 38 C.F.R. § 4.7; see also Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The Joint Remand, in part, found that the Board, in its 
November 2007 decision, did not address the veteran's reports 
of hallucinations and suicidal ideation in determining 
whether his symtomatology more nearly approximated the 
criteria for a higher disability rating under Diagnostic Code 
9411.  The Board notes that although the veteran has reported 
suicidal ideation with no intent, which is one of the 
symptoms noted for a 70 percent disability evaluation under 
Diagnostic Code 9411, the medical evidence of record does not 
show most of the symptoms associated with the next highest 
(70 percent) rating such as obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  The evidence shows that the veteran's speech 
displays a normal rate, volume, and rhythm.  Likewise, his 
speech is coherent.  The veteran's intellectual functioning 
is average with fair judgment and insight.  While depression 
and anxiety are noted, there is no medical evidence of near 
continuous panic, outbursts with threats of or actual 
violence, or an inability to function independently, 
appropriately and effectively.  

As for the veteran's reports of hallucinations, a symptom 
noted under the criteria for a 100 percent evaluation under 
Diagnostic Code 9411, which have been described as visual 
disturbances of seeing things out of the corner of his eye, 
the veteran's symptoms as a whole do not nearly approximate 
the criteria for a 100 percent evaluation.  The medical 
evidence does not show gross impairment in thought processes 
or communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The Board additionally notes the treatment records from Dr. 
Lindgren, dated September 2003 to December 2004 consistently 
showed no hallucinations or delusions and no suicidal or 
homicidal ideation.  The veteran noted in his January 2005 VA 
examination of seeing things run across the floor and hearing 
alarms, which the veteran had noted in a 2003 private 
examination; however, there was no evidence of psychotic 
thought processes.  The examiner opined that the veteran's 
psychiatric disability alone did not preclude him from 
gainful employment.  The May 2005 private psychiatric 
assessment from Dr. Hoeper noted types of auditory and visual 
hallucinations not reported by the veteran in VA examinations 
prior to or since this assessment.

In sum, the evidence demonstrates that the symptoms and 
degree of social and industrial impairment from the 
disability since the initial grant of service connection do 
not more nearly approximate the criteria for a 70 percent 
rating than those for a 50 percent rating.  


Accordingly, in the absence of more severely disabling 
symptomatology the Board does not find that a rating in 
excess of 50 percent is warranted at this time.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's September 2003 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim was received by 
VA.  As for the issue of an increased initial evaluation for 
the veteran's service connected PTSD, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to the PTSD condition.  As the appeal is 
being denied herein, any such issues are moot.  In addition, 
he was provided a letter in March 2006 which informed him of 
what he needed to substantiate a claim for an increased 
rating.  The veteran was later provided with information 
concerning relevant diagnostic codes and their application, 
and made statements, through his representative indicating 
actual knowledge of what would be required for the increased 
evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records, VA examinations, and 
private medical records. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


